Citation Nr: 0023216	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-07 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1988 to 
December 1990.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant has not presented any competent medical 
evidence showing a nexus between his currently diagnosed 
migraine headaches and his service or any incident or event 
of his service.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for migraine headaches is not well grounded and there is no 
further statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
A disability, which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, there 
must be identifiable as manifestations of a chronic disease 
or permanent effects of an injury.  In pertinent part, for 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnoses including the word "Chronic."  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may legitimately be questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  The evidence submitted in support 
of a claim must be accepted as true for the purposes of 
determining whether the claim is well grounded except when 
the evidentiary assertion is "inherently incredible" or 
when the fact asserted is beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the United States Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") concluded 
in Savage that chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post-service or post-presumption period."  
Id.

Review of the appellant's service medical records indicates 
that he was treated on a few occasions for complaints of 
headaches in conjunction with other symptoms, such as fever, 
sore throat, cough, congestion and fatigue; clinical 
assessments resulted in findings of upper respiratory 
infection.  On one occasion the appellant sought treatment 
for complaints of migraine headaches, but after medical 
examination, a clinical assessment of flu syndrome was 
rendered.  On another occasion, the appellant underwent a 
psychological assessment, in November 1988, after he 
complained of symptoms including appetite problems, headaches 
and loneliness; the assessment was adjustment reaction.  In 
August 1990, the appellant was given a clinical assessment of 
tension headache; there is no evidence of any treatment for 
headaches after this date.  The appellant completed reports 
of medical history in November 1990, and in December 1990.  
On both occasions, he denied having any severe or frequent 
headaches.  The report of the appellant's November 1990 
separation examination does not reveal any complaints of, or 
findings pertinent to, or diagnoses of, migraine headaches or 
any other kind of headache.  

The first clinical evidence of record relating to the 
appellant suffering from chronic headaches is found in a 
February 1993 note from a private chiropractor which states 
that the appellant was experiencing severe chronic headaches.  
Subsequently, a March 1993 treatment record from a private 
physician stated that the appellant presented with complaints 
of severe headache and neck pain.  Diagnosis was probable 
migraine headache and also possible tension headache.  An 
August 1994 progress note from another private physician 
indicated that at that time, the appellant complained of a 
headache, which started in the neck and went to the right 
temple.  The appellant had a throbbing sensation, but no 
nausea or vomiting.  He did see spots before his eyes, but 
had no blurred vision or tinnitus.  The latter private 
physician indicated that the appellant had been seen 
previously by the former private physician on several 
occasions and was found to have migraine headaches.  A third 
private physician also noted migraine headaches in November 
and December 1997.

Considering the foregoing evidence, the Board concludes that 
the appellant has not submitted evidence sufficient to render 
his claim of service connection well grounded.  Caluza, 7 
Vet. App. at 498.  While the appellant did receive treatment 
for tension headache on one occasion when he was in service, 
there is no medical evidence of record to establish that this 
headache was other than acute and transitory.  Furthermore, a 
diagnosis of chronic headaches or migraine headaches is not 
demonstrated in the evidence of record until more than two 
years after the appellant was discharged from service; no 
evidence of continuity of the appellant's headache 
symptomatology, between service and February 1993, has been 
submitted.  

In addition, the appellant has failed to provide competent 
medical evidence which provides a nexus, as reflected by 
medical diagnosis or opinion, between his current migraine 
headaches and service.  See Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996) (with respect to medical nexus for well 
groundedness, the claimant must supply objective medical 
evidence to support claim); cf. Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (presentation of well grounded claim triggers 
necessity to seek medical evidence to verify or not verify 
claim provided medical evidence already of record supports 
claim on the nexus question).  There is no opinion in the 
private medical evidence of record that either dates the 
appellant's headache complaints back to within one year of 
service or relates his headaches to service.

The Board has considered the appellant's contentions on 
appeal that his current migraine headache disorder was 
incurred while in service; however, this evidence alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the existence of a disability and a relationship 
between that disability and his service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The appellant's lay 
assertions will not support a finding on medical questions 
requiring special expertise or knowledge, such as diagnosis 
or causation of a disease.  Id. at 494-95.  Moreover, it is 
not shown that the appellant is competent himself based on 
medical training and professional status to render a medical 
diagnosis or opinion.  On the basis of the above findings, 
the Board can identify no basis in the record that would make 
the appellant's claim of service connection plausible or 
possible.  38 U.S.C.A. § 5107(a); see also Grottveit, 5 Vet. 
App. at 92; Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination); see also Morton v. Brown, 12 Vet. App. 477 
(1999).  

Where a claim is not well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its January 1999 rating decision and in its 
March 1999 Statement of the Case (SOC) in which the appellant 
was informed that his service medical records did not reveal 
any treatment for migraine headaches and that no diagnosis or 
treatment for headaches was clinically demonstrated until 
more than 2 years after service.  Thus, the Board concludes 
that the notice required in Robinette has been satisfied.  
Moreover, there is no indication that there are any available 
records which would make the claim well grounded.  Further as 
the evidence needed to well ground this claim is essentially 
similar to that needed to allow it, the appellant has been 
informed as to what is needed.  We have reviewed the 
contentions concerning Manual provisions and development.  
Review of service medical records and available private 
medical records was conducted, as has been noted.  Further 
development of not-well-grounded claims is precluded.  See 
Morton v. West, 12 Vet. App. 477 (1999).

Since the appellant has failed to present competent medical 
evidence that his claim of migraine headaches is plausible, 
that is, he has failed to present medical evidence that links 
the current migraine headaches to service, the claim for 
service connection for migraine must be denied as not well-
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995).


ORDER

As the appellant has failed to submit a well-grounded claim, 
entitlement to service connection for migraine headaches is 
denied.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 

